PRESIDING JUSTICE STEIGMANN, specially concurring: Although I agree with the result reached in the majority opinion and with much of what is said therein, I do not agree that this court need say it. In my judgment, because OCON never filed a petition for damages under section 11 — 110 of the Code, the trial court did not (and did not have to) address OCON’s assertion that the July 15 TRO had been wrongfully issued; accordingly, this court has nothing to review. As the majority opinion notes, OCON asserts that proceedings under section 11 — 110 first require a determination by the trial court whether the TRO was wrongfully issued, and then second, a hearing on damages. Consistent with this assertion, OCON insisted throughout this litigation that it was entitled to a hearing on whether the July 15 TRO was properly issued. The trial court informed OCON that the court did not agree with OCON’s two-stage analysis; instead, the court believed OCON needed to file a petition for damages under section 11 — 110 of the Code, and the court would then conduct a hearing to determine damages, assuming it found liability to exist. I think the trial court’s position on this point was correct. At the July 17, 1992, hearing, the trial court stated that the TRO had achieved its purpose (the court noted the train had been moved), and the court was not going to extend the TRO further because the matter had become moot. Thus, the trial court correctly determined there was no need to address OCON’s July 17, 1992, motion to dissolve the July 15 TRO. None of the cases cited by the majority in support of its claim that OCON did not need to file a section 11 — 110 petition for damages addresses the precise situation presented here: the trial court’s determination that a TRO expired before the trial court entertains the defendant’s motion to dismiss. For example, in Emerson Electric Co. v. Sherman (1986), 150 Ill. App. 3d 832, 836, 502 N.E.2d 414, 417, the defendant never filed a motion to dissolve the preliminary injunction before it expired by its own terms, so the court’s discussion of what should have happened if the defendant had done so is only dicta. Furthermore, section 11 — 110 of the Code is a statutory remedy, and we ought not construe statutes as if the legislature intended to require courts to engage in nugatory acts, such as conducting a hearing on a TRO that has already expired. Instead, we should construe section 11 — 110 in such circumstances as simply requiring the filing of a petition for damages in order to trigger that section’s procedures. Of more serious concern to me than the above discussion on section 11 — 110 is the outrageous conduct in this case of the Illinois Attorney General’s office, which represented the IEPA. On July 15, 1992, attorneys from that office presented the circuit court of Livingston County with a complaint for the TRO which the court ultimately issued. However, the Attorney General’s office never informed counsel for OCON that it was going to seek the Livingston County TRO even though an assistant Attorney General prepared the petition on July 12, 1992, and on July 14, 1992 (the day before appearing in Livingston County), the same parties and the same lawyers dealt with the same issues in the circuit court of St. Clair County. Indeed, the St. Clair County proceeding ultimately resulted in the Fifth District Appellate Court’s decision discussed at length in the majority opinion. Under these facts, the failure of the Attorney General’s office to notify counsel for OCON is inexcusable and shocking. Apparently, someone at the Attorney General’s office thinks that this conduct amounts to good, lawyer-like “hardball tactics,” but I disagree. I deem their conduct sleazy and unprofessional. If the laws of this State and the rules of the Supreme Court of Illinois do not permit sanctions to be imposed for this conduct, then those laws or rules need to be changed. Further, this case is a good example of why trial judges should always inquire of an attorney seeking a TRO what efforts he or she has made to inform the affected party that a TRO will be sought. When, as here, judicial inquiry would reveal not only a preexisting relationship (albeit adversarial), but also that no notice had been given despite the opportunity to do so, then the trial court should emphatically deny the petition and tell petitioner’s counsel bluntly and directly what the court thinks of such tactics. Trial judges should remember that no petitioner is entitled to the issuance of a TRO, even if the petition therefor might be sufficient. The question of whether to issue a TRO is still left to the sound discretion of the trial court. For years courts throughout this nation have complained about the loss of civility in the practice of law and wondered what they can do to reverse this trend. This case provides a textbook example of the lack of civility we have complained about, and if we judges in Illinois tolerate conduct like this, then we have lost our moral authority to complain.